Citation Nr: 0409826	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of the 
right leg, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to November 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on appeal.  
The claims on appeal have been before the Board a number of times, 
most recently in June 2002, when the benefits sought were denied.  
The veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court) and in June 2003, the Court 
granted a Joint Motion for Remand, vacating the Board's June 2002 
decision and remanding the claims for further proceedings and 
notice pursuant to the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) and Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  As such, this matter 
is properly returned to the Board.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
during the course of the veteran's appeal.  The VCAA redefined the 
obligations of VA with respect to its duty to notify a claimant of 
his rights and responsibilities in substantiating a claim and the 
obligations of VA with respect to its duty to assist a claimant in 
the development of a claim.  Additionally, judicial precedent 
requires that VA advise a claimant not only of his own 
responsibilities with respect to gathering evidence, but of VA's 
responsibilities in obtaining specific evidence on behalf of a 
claimant.  See Quartuccio, supra.  

The motion granted by the Court in June 2003 specified that VA did 
not properly satisfy its duty to notify the veteran because 
nowhere in the processing of the veteran's claims did it 
specifically detail the evidence required to substantiate each 
claim on appeal nor did it set forth the allocation of burdens of 
obtaining necessary evidence.  Unfortunately, the Board does not 
have the authority to cure the procedural defect presented in this 
case.  See generally Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As such, this 
matter must be remanded to the RO so that proper notice may be 
given to the veteran and any additional development deemed 
necessary to assist the veteran in substantiating his claims may 
be performed.

Additionally, the Board points out that the most recent medical 
evidence of record is dated in 2001 and the most recent VA 
examination for rating purposes was performed in May 1999.  Thus, 
because the present level of disability is of primary concern 
where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the RO should 
obtain current medical evidence to properly adjudicate the claims 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Therefore, this matter is REMANDED for the following action:

1.  The RO must advise the veteran of his rights and 
responsibilities under the VCAA.  He should be advised of the 
specific evidence needed to substantiate his claims and given an 
opportunity to supply additional evidence and/or argument, and 
identify additional evidence for VA to obtain.  The RO must review 
the claims file and ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. Sections 5102, 5103, 
and 5103A.  All new evidence and/or arguments must be associated 
with the veteran's claims folder.  

2.  The RO should request that the veteran identify and/or submit 
all recent treatment records.  After proper releases are executed, 
the RO should obtain all identified evidence and associate it with 
the veteran's claims folder.

3.  After obtaining all identified evidence, the RO should 
schedule the veteran for a VA examination to determine the level 
of severity of his right leg varicose veins.  The examiner should 
be requested to render an opinion as to the veteran's functional 
limitation as a result of that one disability and the effect, if 
any, said disability has on his employability.  The veteran is 
hereby notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, and 
that the consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 C.F.R. §§ 
3.158 and 3.655 (2003).  

4.  When the development requested has been completed, the issues 
on appeal should again be reviewed by the RO on the basis of any 
additional evidence obtained.  If the benefits sought are not 
granted, the veteran and his representative should be furnished a 
Supplemental Statement of the Case and afforded a reasonable 
opportunity to respond before the record is returned to the Board 
for further review.


The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have considered 
in connection with his current appeal.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





